Exhibit 10.4

 

NOMINATION AGREEMENT




This NOMINATION AGREEMENT (this “Agreement”) is made as of April 12, 2013, by
and between Morgan’s Foods, Inc., an Ohio corporation (the “Company”) and
Bandera Master Fund L.P., a Cayman Islands exempted limited partnership
(“Bandera”). Unless otherwise specified herein, all of the capitalized terms
used herein are defined in Section 4 hereof.




A.     The Company and Bandera are parties to a Share Purchase Agreement, dated
as of April 12, 2013 (the “Purchase Agreement”) whereby Bandera has agreed to
participate in the transaction described therein.




B.     The Company has agreed to grant Bandera, subject to the limitations set
forth in this Agreement, nomination rights as set forth herein on the terms and
conditions of this Agreement.




NOW, THEREFORE, the parties to this Agreement hereby agree as follows:




1.            Board Nomination Rights.




(a)     At any time prior to the Expiration Time, subject to the terms and
conditions of this Agreement and provided that Bandera together with its
Affiliates Beneficially Own 21% or greater of the Outstanding Equity, Bandera
shall have the right (but not the obligation) to designate one person to be
nominated for election to the Board (a “Nominee”) by giving written notice to
the Chairman of the Board or the Secretary of the Company prior to the
Expiration Time. The Nominee shall be selected by Bandera in reasonable
consultation with (but without the need for the approval of) the Board.




(b)     Provided Bandera exercises its right under Section 1(a), the Company,
subject to its rights under Section 2, shall at all times prior to the
Expiration Time use its best efforts to cause the Board to include the Nominee
in the slate of nominees recommended for election as a director at any annual or
special meeting of the shareholders held prior to the Expiration Time (or, if
permitted, by any action by written consent of the shareholders taken prior to
the Expiration Time) at or by which directors of the Company are to be elected.




(c)     If, following the election of the Nominee to the Board, a Board vacancy
occurs prior to the Expiration Time solely because of the death, disability,
disqualification, resignation or removal of the Nominee, Bandera shall be
entitled to designate such person’s successor in accordance with Section 2(b).




(d)     If prior to the Expiration Time the Nominee is not nominated or elected
to the Board because of such Nominee’s death, disability, disqualification,
withdrawal as a nominee or such Nominee is for any other reason unavailable or
unable to serve on the Board, Bandera shall be entitled to promptly designate
another Nominee in accordance with the applicable provisions of Section 1 and
the director position for which such Nominee was nominated shall not be filled
pending such designation.

 

 
2

--------------------------------------------------------------------------------

 

 


(e)     A Nominee shall be entitled to the same compensation paid and expense
reimbursement payable to other non-employee Directors.




(f)     For the avoidance of doubt, the provisions of this Agreement shall not
limit any rights Bandera may have as a shareholder of the Company pursuant to
Ohio law, the Articles of Incorporation or the Code of Regulations.




2.            Company Obligations.




(a)     Notwithstanding anything herein to the contrary, the Company shall not
be obligated to appoint any Nominee to serve on the Board or cause to be
nominated for election to the Board or recommend to the shareholders the
election of any Nominee: (i) who fails to submit to the Company on a timely
basis such questionnaires as the Company may reasonably require of its directors
generally and such other information as the Company may reasonably request in
connection with the preparation of its filings under the Securities Laws; or
(ii) if the Board determines in good faith, after consultation with outside
legal counsel, that (A) such action would constitute a breach of its fiduciary
duties or applicable law or violate the Company’s Articles of Incorporation or
Code of Regulations; or (B) such Nominee would not be qualified under any
applicable law, rule or regulation to serve as a Director of the Company;
provided, however, that upon the occurrence of either (i) or (ii) above, the
Company shall promptly notify Bandera of the occurrence of such event and permit
Bandera to provide an alternate Nominee sufficiently in advance of any Board
action, the meetings of the shareholders called or written action of
shareholders with respect to such election of nominees and the Company shall use
commercially reasonable efforts to perform its obligations under Section 1 with
respect to such alternate Nominee (provided that if the Company provides at
least 45 days advance notice of the occurrence of any such event such
alternative nominee must be designated by Bandera not less than 30 days in
advance of any Board action, notice of meeting of the shareholders or written
action of shareholders with respect to such election of nominees), and in no
event shall the Company be obligated to postpone, reschedule or delay any
scheduled meeting of the shareholders with respect to such election of Nominees.




(b)     If at any time prior to the Expiration Time a Board vacancy occurs
solely because of the death, disability, disqualification, resignation or
removal of the Nominee, then the Board, or any committee thereof, shall not fill
such vacancy until the earliest to occur of: (i) Bandera’s designation of a
successor Nominee (which successor Nominee shall be designated in accordance
with Section 1(a) and subject to the terms of Section 2(a)) and the Board’s
appointment of such successor Nominee to fill the vacancy; (ii) Bandera’s
failure to designate a successor Nominee within 20 Business Days after receiving
notification of the vacancy from the Company; or (iii) Bandera’s specifically
waiving in writing its rights under this Section 2(b). For the purposes of
clarity, the Company shall have the right to fill any Board vacancy which may
occur due to any reason other than the death, disability, disqualification,
resignation or removal of the Nominee in accordance with the terms of the
Company’s Code of Regulations and Articles of Incorporation.

 

 
3

--------------------------------------------------------------------------------

 

 


3.             Term and Termination.




(a)     This Agreement shall become effective upon the closing of the
transactions contemplated by the Purchase Agreement (the “Effective Date”).




(b)     Notwithstanding anything to the contrary contained herein, this
Agreement shall automatically terminate and be of no further force and effect,
and no party hereto shall have any surviving obligations, rights, or duties
hereunder after such termination, upon the first to occur of (i) the Expiration
Time, or (ii) the date on which Bandera, together with its Affiliates, ceases to
Beneficially Own at least 21% of the Outstanding Equity, whether as a result of
dilution, Transfer or otherwise (a “Termination Event”). Within three Business
Days after the occurrence of a Termination Event (i) that results from a
Transfer of Common Shares by Bandera, Bandera shall notify the Company of such
event, and (ii) that results from any other event or occurrence, the Company
shall notify Bandera of such event (in each case, a “Termination Notice”).




4.             Definitions.




“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.




“Agreement” has the meaning set forth in the preamble.




“Articles of Incorporation” means the Company’s Articles of Incorporation, as in
effect on the date hereof, as the same may be amended from time to time.




“Bandera” has the meaning set forth in the preamble.




“Beneficially Own” means having sole beneficial ownership within the meaning of
Rule 13d-3 (or successor rule or rules then in effect) promulgated under
Exchange Act.




“Board” means the Board of Directors of the Company.




“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York, New York are authorized or
required by applicable law to close.




“Code of Regulations” means the Company’s Code of Regulations, as in effect on
the date hereof, as the same may be amended from time to time.




“Common Shares” means the Common Shares, no par value of the Company.




“Company” has the meaning set forth in the preamble.




“Director” means a duly elected member of the Board.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 
4

--------------------------------------------------------------------------------

 

 


“Expiration Time” means the earlier of (i) termination of this Agreement at the
election of Bandera by written notice to the Company, (ii) occurrence of a
Termination Event, and (iii) 5:00 p.m. (New York time) on the date that is on
the third anniversary of the Effective Date.




“Nominee” has the meaning set forth in Section 1(a).




“Outstanding Equity” means, at any time, the issued and outstanding Common
Shares of the Company (assuming (i) the conversion of all outstanding securities
that are convertible, directly or indirectly, into Common Shares, and (ii)
exercise of all outstanding rights or options to purchase Common Shares).




“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.




“Securities Act” means the Securities Act of 1933, as amended from time to time.




“Securities Laws” means the Securities Act and the Exchange Act, and the rules
promulgated thereunder.




“Termination Event” has the meaning set forth in Section 3.




“Termination Notice” has the meaning set forth in Section 3.




“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Shares.




5.             No Assignment; Benefit of Parties; No Transfer. No party may
assign this Agreement or any of its rights or obligations hereunder and any
assignment hereof will be null and void. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns for the uses and purposes set forth and referred to
herein. Except as explicitly set forth herein, nothing contained in this
Agreement shall confer or is intended to confer on any third party or entity
that is not a party to this Agreement any rights under this Agreement.




6.             Remedies. The Company and Bandera shall be entitled to enforce
their rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The parties hereto agree and acknowledge that a breach
of this Agreement could cause irreparable harm and money damages would not be an
adequate remedy for any such breach and that, in addition to other rights and
remedies hereunder, the Company and Bandera shall be entitled to seek specific
performance and/or injunctive or other equitable relief (without posting a bond
or other security) from any court of law or equity of competent jurisdiction in
order to enforce or prevent any violation of the provisions of this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 




7.             Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid, return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the Company at the addresses set forth
below and to Bandera at the addresses set forth below. Notices shall be deemed
to have been given hereunder when delivered personally, three days after deposit
in the U.S. mail and one day after deposit with a reputable overnight courier
service.




If to Bandera:

Bandera Master Fund L.P.

c/o Bandera Partners LLC

50 Broad Street, Suite 1820

New York, NY 10004

Attn: Jefferson Gramm

 

With a copy to:

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attn: Steve Wolosky

SWolosky@olshanlaw.com

212-451-2333

 

If to the Company:

Morgan’s Foods, Inc.

4829 Galaxy Parkway, Suite S

Cleveland, Ohio 44128

Attn: Ken Hignett, Chief Financial Officer

 

With a copy to:

Tucker Ellis LLP

925 Euclid Avenue, Suite 1150

Cleveland, Ohio 44115-1414

Attn: Robert M. Loesch, Esq.

robert.loesch@tuckerellis.com

216.696.5916

 

8.             Adjustments. If, and as often as, there are any changes in the
Common Shares by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue as so
changed.




9.             No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.




10.           No Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the parties hereto and their respective successors
and assigns, any remedy or claim under or by reason of this Agreement or any
terms, covenants or conditions hereof, and all of the terms, covenants,
conditions, promises and agreements contained in this Agreement shall be for the
sole and exclusive benefit of the parties hereto and their respective successors
and assigns.

 

 
6

--------------------------------------------------------------------------------

 

 


11.           Further Assurances. Each of the parties hereby agrees that it will
hereafter execute and deliver any further document, agreement, instruments of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.




12.           Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the party who executed the same, but all of
such counterparts shall constitute the same agreement.




13.           Governing Law. This Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of Ohio
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Ohio or any other jurisdiction). Any action concerning,
relating to, or involving this Agreement or the transactions contemplated hereby
shall be brought in a state or federal court located in the Northern District of
Ohio, and the parties hereby consent to the jurisdiction and venue of such
courts for such purpose.




14.           Mutual Waiver of Jury Trial. The parties hereto hereby irrevocably
waive any and all rights to trial by jury in any legal proceeding arising out of
or related to this Agreement. Any action or proceeding whatsoever between the
parties hereto relating to this Agreement shall be tried in a court of competent
jurisdiction by a judge sitting without a jury.




15.           Complete Agreement; Inconsistent Agreements. This Agreement
represents the complete agreement between the parties hereto as to all matters
covered hereby, and supersedes any prior agreements or understandings between
the parties.




16.           Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.




17.           Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or Bandera unless such modification is approved in
writing, in the case of an amendment, by the Company and Bandera, and in the
case of a waiver, by each party against whom the waiver is to be effective. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.




[SIGNATURE PAGE FOLLOWS]

 

 
7

--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.




 

MORGAN’S FOODS, INC.

 

 

By: /s/Kenneth L.
Hignett                                                                                                                      

Name:Kenneth L. Hignett

Title:Senior Vice President, Chief Financial Officer and Secretary

 

 

 

BANDERA MASTER FUND L.P.

     

By:

Bandera Partners LLC

its Investment Manager

     

By:

/s/ Jefferson Gramm

 

Name:

Jefferson Gramm

 

Title:

Managing Member

 